Citation Nr: 0204536	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  99-13 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for heart disease with 
coronary bypass and hypertension, currently rated as 30 
percent disabling. 


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1952 to April 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in February 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which continued a 30 
percent rating for the disability at issue.  The veteran 
entered notice of disagreement with this decision in February 
1999; the RO issued a statement of the case in April 1999; 
and the veteran entered a substantive appeal, which was 
received in May 1999. 

During the pendency of this appeal, in April 2001, the RO 
granted a 100 percent schedular rating for the veteran's 
service-connected disability of pulmonary disease, including 
lung cancer, due to Agent Orange exposure, status post left 
upper lobectomy.  In a letter dated in May 2001, the RO 
requested the veteran to let it know if he would like to 
withdraw his claim for an increased rating for heart disease 
with coronary bypass and hypertension.  The veteran did not 
respond.  As the currently assigned 30 percent rating is not 
the maximum schedular rating provided for this disability, 
the issue of an increased rating for heart disease with 
coronary bypass and hypertension remains in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claim on appeal is of record.

2.  The veteran's service-connected heart disease with 
coronary bypass and hypertension has been manifested by 
coronary artery disease, status post coronary artery bypass 
graft, and hypertension, productive of a workload of 5 to 6 
METs which results in dyspnea and fatigue, no congestive 
heart failure, and normal ejection fraction; the veteran's 
heart disease with coronary bypass and hypertension is not 
manifested by more than one episode of acute congestive heart 
failure in the past year, or a workload of greater than 3 
METs but not greater than 5 METs (including with dyspnea, 
fatigue, angina, dizziness, or syncope), or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.   


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected heart disease with coronary 
bypass and hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1-4.14, 4.104, Diagnostic Code 7017 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  In the rating 
decision, statement of the case, and supplemental statement 
of the case, the RO advised the appellant of what must be 
demonstrated to establish an increased rating (in excess of 
30 percent) for his service-connected heart disease with 
coronary bypass and hypertension.  The Board finds that the 
RO has obtained, or made reasonable efforts to obtain, all 
records or other evidence which might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional treatment records or other evidence which has not 
been obtained.  The veteran was afforded a VA compensation 
examination in November 1998 with an addendum in May 1999 
which included a medical opinion regarding estimated METs 
attributable to the veteran's service-connected heart disease 
with coronary bypass and hypertension.  Accordingly, no 
further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

All potentially applicable regulations must be applied, 
including 38 C.F.R. §§ 4.1, 4.2, and 4.10, which require that 
the entire recorded history be reviewed with an emphasis on 
the effects of disability, particularly on limitation of 
ordinary activity and lack of usefulness.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21 (2001).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Tracing the history of the veteran's service-connected heart 
disease, the evidence reflects that service connection for 
hypertension was granted in a November 1977 rating with a 
noncompensable evaluation assigned from May 1977 under 
Diagnostic Code 7101.  In a November 1997 rating decision, 
the RO increased the disability rating (now for heart disease 
with coronary bypass and hypertension) to 100 percent for one 
year following the August 1997 coronary artery bypass 
surgery, rating instead under Diagnostic Code 7017 for 
coronary artery bypass.  A Note to Diagnostic Code 7017 prior 
to January 12, 1998 provided that the 100 percent rating for 
one year following bypass surgery would commence after the 
initial grant of the one month total rating assigned under 
38 C.F.R. § 4.30 following hospital discharge.  38 C.F.R. § 
4.104 (1997).  As shown in the November 1997 rating decision, 
the schedular 100 percent was reduced to 30 percent, 
effective October 1998.  At the end of the period for which a 
100 percent rating was assigned, the veteran was reexamined, 
in November 1998.  Applying the rating criteria in effect 
from January 12, 1998, in the February 1999 rating decision 
on appeal, the RO continued the 30 percent rating.  The 
veteran disagreed and this appeal ensued.  (The veteran has 
been granted a 100 percent schedular rating under Diagnostic 
Codes 6819-6604 for a separate service-connected disability 
of pulmonary disease, including lung cancer, due to Agent 
Orange exposure, status post left upper lobectomy.)

Since January 12, 1998, the rating criteria at Diagnostic 
Code 7017 provide for ratings based on objective measurements 
of the level of activity, expressed in METs (metabolic 
equivalents), at which cardiac symptoms develop.  METs are 
generally measured by means of a treadmill exercise test.  
Under the criteria in effect since January 12, 1998, one MET 
(metabolic equivalent) is the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. 4.104, Note (2) (2001).

Under Diagnostic Code 7017 effective January 12, 1998, a 30 
percent rating for coronary bypass surgery (after three 
months following hospital admission for surgery) is warranted 
where a workload of greater than 5 METs but not greater than 
7 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or where there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram (EKG), echocardiogram (echo), 
or X-ray.  A 60 percent rating is warranted for more than one 
episode of acute congestive heart failure in the past year; 
or when a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness or 
syncope; or when there is left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104. 

The veteran contends generally that his health has 
deteriorated, and that this may be due in part to his 
disability of heart disease with coronary bypass and 
hypertension.  He contends he has such symptoms as shortness 
of breath, dizziness, difficulty with walking, and climbing a 
flight of stairs.  

After a review of all the evidence of record, the Board finds 
that the veteran's service-connected heart disease with 
coronary bypass and hypertension has been productive of a 
workload of 5 to 6 METs which results in dyspnea and fatigue, 
and subjectively reported complaints of dizziness.  The 
evidence shows that the veteran does not have angina.  On 
multiple reported histories and complaints the veteran denied 
angina and only complained of some chest tightness.  This 
symptomatology is contemplated by a 30 percent rating under 
Diagnostic Code 7017 for coronary bypass surgery.

With regard to the estimated workload of METs, the May 1999 
addendum to the November 1998 VA compensation examination 
reflects that the veteran was unable (as he contends) to 
complete an exercise tolerance test in November 1998, and 
perhaps in April 1999, due to shortness of breath associated 
with his separate disability of chronic obstructive lung 
disease.  The VA physician who completed the May and April 
1999 addendums and conducted the November 1998 examination 
noted that the veteran had normal echocardiogram with normal 
ejection fraction and had no current history of angina.  
Based on this information, the VA examiner estimated the METs 
level related to cardiovascular disease to be at 5 to 6.  
Such estimates are appropriate in such cases as this where 
exercise testing cannot be done for medical reasons.  
38 C.F.R. § 4.104, Note (2).  This is within the range 
specified by the criteria for a 30 percent rating, which 
contemplates a workload of greater than 5 METs but not 
greater than 7 METs.  

The veteran's symptom of dyspnea produced by this level of 
METs is included as part of the criteria for a 30 percent 
rating.  Not all of the veteran's dyspnea, however, is 
attributable to his cardiovascular disease; he is rated 100 
percent disabled for his separate disability of service-
connected pulmonary disease, including lung cancer, due to 
Agent Orange exposure, status post left upper lobectomy.  The 
medical opinion evidence (November 1998 VA respiratory 
examination) reflects that, although it is difficult to 
determine, about half of the veteran's symptoms of shortness 
of breath may be attributed to his cardiovascular disability.  
The May 1999 addendum to the VA examination failed to base 
the estimated METs on only symptomatology attributable to 
cardiovascular disability, but instead offered estimated METs 
based on all findings of shortness of breath, including that 
attributable to the 100 percent disabling pulmonary disease 
disability.  See 38 C.F.R. § 4.14 (the evaluation of the same 
disability or manifestation under various diagnoses is to be 
avoided).  The May 1999 addendum specifically indicates that 
the veteran was unable to perform the exercise testing 
because of shortness of breath associated with his chronic 
obstructive lung disease.  For this reason, the Board finds 
that the May 1999 addendum to the VA examination is more 
probative of the actual level of METs attributable to the 
veteran's cardiovascular disability. 

The veteran's heart disease with coronary bypass and 
hypertension has not been manifested by symptomatology which 
more nearly approximates a 60 percent rating under Diagnostic 
Code 7017.  38 C.F.R. § 4.104.  The evidence does not 
demonstrate more than one episode of acute congestive heart 
failure in the past year, or for any period from October 1, 
1998, as contemplated by a 60 percent rating.  38 C.F.R. 
§ 4.104.  As indicated above, the probative medical evidence 
does not demonstrate a workload of greater than 3 METs but 
not greater than 5 METs (including with dyspnea, fatigue, 
angina, dizziness, or syncope) as contemplated by a 60 
percent rating under Diagnostic Code 7017.  38 C.F.R. 
§ 4.104.  The evidence (May 1999 addendum to VA examination) 
reflects that the veteran's service-connected cardiovascular 
disability manifests in a METs level from 5 to 6.  Finally, 
the evidence does not demonstrate left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent as 
contemplated by a 60 percent rating under Diagnostic Code 
7017.  38 C.F.R. § 4.104.  The evidence showed normal 
echocardiograms with normal ejection fraction on examination 
in November 1998 and August 1999, without development of 
chest pains, EKG, or echo abnormalities with exercise.

The Board has considered rating the veteran's service-
connected heart disease with coronary bypass and hypertension 
under all potentially applicable diagnostic codes.  However, 
rating the veteran's service-connected cardiovascular 
disability under a different diagnostic code would not result 
in a higher rating because other potential diagnostic codes 
to rate cardiovascular disability, such as Diagnostic Code 
7005 (arteriosclerotic heart disease) or 7007 (hypertensive 
heart disease) use the same rating criteria.  38 C.F.R. 
§ 4.104.  A rating in excess of 30 percent would not be 
warranted under Diagnostic Code 7101 (hypertensive vascular 
disease) (the next higher rating provided is 40 percent) 
because the evidence does not demonstrate diastolic pressure 
predominantly 120 or more; the evidence reflects 
systolic/diastolic readings which did not exceed 140/100 
(e.g., November 1998) and were often lower.  Moreover, Note 
(2) to Diagnostic Code 7101 indicates that hypertension is 
not to be rated separately, but is to be considered as part 
of the condition causing cardiovascular disability.  
38 C.F.R. § 4.104. 

For these reasons, the Board finds that the criteria for a 
rating in excess of 30 percent for the veteran's service-
connected heart disease with coronary bypass and hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.104, Diagnostic Code 7017 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  The Board has considered the doctrine of 
affording the veteran the benefit of any existing doubt with 
regard to the increased rating issue on appeal.  However, as 
the preponderance of the evidence is against the veteran's 
claim, the record does not demonstrate an approximate balance 
of positive and negative evidence as to warrant the 
resolution of this issue on that basis.  38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath, 1 Vet. App. at 593, 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  The 
schedular rating criteria under Diagnostic Code 7017 
specifically contemplate a rating under three different 
criteria.  In this case, there is evidence of record, 
including evidence of the absence of congestive heart failure 
since October 1, 1998, the veteran's reported symptoms, an 
estimate of METs, and measures of ejection fraction adequate 
for consideration of a rating under each of the schedular 
criterion.  The Board finds that there has been no showing by 
the veteran that his service-connected heart disease with 
coronary bypass and hypertension has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Since the August 1997 coronary artery 
bypass graft, the veteran has undergone outpatient therapy 
but has not been hospitalized for his cardiovascular 
disability.  The evidence does show that the veteran is 100 
percent disabled, but that this is due to another disability, 
service-connected pulmonary disease, including lung cancer, 
due to Agent Orange exposure, status post left upper 
lobectomy.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An appeal for an increased rating, in excess of 30 percent, 
for heart disease with coronary bypass and hypertension is 
denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

